Citation Nr: 0709745	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  04-24 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for left knee degenerative joint disease, status-post 
torn cartilage removal and synovial debridement.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left knee laxity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from July 1963 to 
July 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Left knee degenerative joint disease, status-post torn 
cartilage removal and synovial debridement (left knee 
arthritis) is manifested by left knee extension to 5 degrees, 
with flexion ranging from 80 to 140 degrees.

2.  Left knee laxity is manifested by slight instability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for left knee arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5261 (2006).

2.  The criteria for an initial evaluation in excess of 10 
percent for left knee laxity have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
increased initial evaluations for left knee arthritis and 
laxity, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to re-
adjudication of the veteran's claims, a March 2006 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a VCAA defect may be 
cured by issuance of fully compliant notification followed by 
a re-adjudication of the claim); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The letter also 
essentially requested that the veteran provide any evidence 
in his possession that pertained to these claims.  38 C.F.R. 
§ 3.159(b)(1).  The veteran's service medical records and VA 
medical treatment records have been obtained.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006); see also Dingess/Hartman, 19 
Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the appeal is based on the assignment of initial 
ratings for disabilities following initial awards of service 
connection for the disabilities.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Instead, evidence contemporaneous with 
the claims and the initial rating decisions are most 
probative of the degree of disability existing when the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous."  Fenderson, 12 Vet. App. at 126.  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time.  Fenderson, 12 Vet. App. at 126.

By an October 2002 rating decision, service connection for 
left knee arthritis was granted and a 10 percent evaluation 
was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
effective February 28, 2002.  The veteran appealed that 
evaluation.  In an October 2006 rating decision, service 
connection for left knee laxity was granted and 10 percent 
evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, effective April 19, 2004.  In October 2006, the RO 
continued the 10 percent evaluations for left knee arthritis 
and laxity.  The Board notes that in a January 2006 rating 
decision, a temporary total evaluation was assigned under 
38 C.F.R. § 4.30 (2006), for left knee arthritis, effective 
from August 16, 2004 to December 1, 2004.  Because 100 
percent is the highest possible evaluation, medical evidence 
from August 16, 2004 to December 1, 2004 is not considered in 
the claim for an increased initial evaluation for left knee 
arthritis.  

In a November 2001 VA medical record, the veteran complained 
of severe left knee pain and stated that ibuprofen was not 
providing relief.  The impression was minor degenerative 
changes of the medial compartment and lucent line across the 
medial proximal tibia.  


An October 2002 VA joints examination was conducted.  The 
veteran reported continuous pain that worsened with standing 
or walking, but denied locking, give-way, dislocations, and 
subluxations.  The veteran did not use crutches, braces, or a 
cane.  The veteran used prescription pain medication and 
worked as a chimney sweep and tavern owner.  Upon 
examination, there was flexion to 136 degrees, extension to 0 
degrees, and normal gait.  There was no edema, effusion, or 
crepitation.  The veteran could only squat half-way, with 
pain.  There was generalized tenderness to palpation and 
stable medial and lateral collateral ligaments and anterior 
and posterior cruciate ligaments.  McMurray's test was 
negative.  An x-ray noted left knee degenerative joint 
disease.  

In a July 2003 VA medical record, the veteran reported left 
knee aching pain that was 8 out of 10.  The pain was 
alleviated by staying off of the knee and was aggravated by 
standing and walking.  In a September 2003 VA record, the 
veteran complained of increased left knee pain and 
instability.  A February 2004 VA record noted the veteran had 
chronic left knee pain and difficulty with ambulation.  The 
veteran noted that pain medication somewhat alleviated the 
pain.  In an April 2004 VA record, the veteran reported left 
knee pain that was 3 to 8 out of 10.  There was painful full 
flexion and extension, an antalgic gait, and 4-4+/5 
hamstrings and quadriceps strength.  In another April 2004 VA 
record, the veteran reported left knee pain of 8 out of 10 
and give-way, but denied clicking or locking.  He used 
prescription pain medication.  The veteran reported that he 
owned a bar but could only work 2 hours per day and that he 
had to shut down his chimney cleaning business because he was 
unable to climb up on the roof.  Upon examination, there was 
palpable tenderness along the medial joint line, crepitus, 
mild bilateral narrowing of the medial joint spaces, and 
small spurs, but no effusions.  The impression was left knee 
osteoarthritis.  In a July 2004 VA record, the veteran 
reported severe knee pain, give-way, and falls.  Upon 
examination, there was flexion to 120 degrees and extension 
to 0 degrees, with pain and guarding.  There was mild 
effusion, diffuse tenderness along the medial and lateral 
joint lines, mild valgus laxity, and positive patellar grind.  

In a February 2006 lay statement, a friend of the veteran's 
of 21 years stated that he and the veteran could no longer 
fish or golf due to the veteran's deteriorating condition.  
In a February 2006 statement, the veteran stated his knee had 
worsened and he could no longer stand on his feet or sit in a 
chair to work.  

In a May 2006 VA medical record, the veteran reported left 
knee pain of 4 out of 10.  Upon examination, there was no 
edema.  

A September 2006 VA joints examination was conducted.  The 
veteran reported average pain of 4 out of 10, weakness, 
stiffness, occasional swelling, and a feeling of instability.  
He reported that he fell the prior year because his left knee 
locked up, that he had flare-ups after walking 50 feet, and 
he occasionally used a knee brace, but that pain medication 
provided adequate relief.  The veteran reported that he owned 
a bar and could only tolerate working about 3 hours per day, 
that he had to walk up stairs one stair at a time, that he 
required a walking stick when walking in the woods, he gave 
up hunting, and that had to ride a cart for golfing, which he 
didn't do anymore because the knee bothered him.  Upon 
examination, there was flexion to 80 degrees and extension to 
5 degrees, with pain.  The gait was wide, mildly antalgic, 
and the veteran hung on the hallway railings every third or 
fourth step, but there was no significant loss of balance or 
problems turning corners.  Left knee lateral collateral 
ligament laxity was 2 to 4 millimeters and medial collateral 
ligament laxity was 1 to 2 millimeters.  There was positive 
McMurray's test, but no popping or crepitus.  The examiner 
noted knee fatigue at the end of the examination, but that 
there were no "other significant complaints or Delucca [sic] 
criteria."  The diagnosis was left knee degenerative joint 
disease status-post arthroscopy.

The hyphenated code used for rating the veteran's disability 
was intended to show that the disability included both 
traumatic arthritis, Diagnostic Code 5010, and limitation of 
knee extension, under Diagnostic Code 5261.  The specific 
order of diagnostic codes indicates limitation of knee 
extension was caused by traumatic arthritis.  38 C.F.R. § 
4.27 (2006).  

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2006).  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, an evaluation of 10 percent is applied for each major 
joint or group of minor joints affected by limitation of 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  The 10 and 20 
percent evaluations based on x-ray evidence may not be 
combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

The veteran's 10 percent evaluation contemplates left knee 
extension to 10 degrees.  Under Diagnostic Code 5261, 
evaluations of 20, 30, 40, and 50 percent are assigned for 
leg extension limited to 15, 20, 30, and 45 degrees, 
respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The 
normal range of motion of the leg is 0 degrees extension.  38 
C.F.R. § 4.71, Plate II (2006).  Here, the evidence showed 
left knee extension ranging from 0 degrees to 5 degrees.  
Accordingly, an increased evaluation is not warranted for 
limitation of left knee extension.  

Limitation of knee flexion is assigned a 20 or 30 percent 
evaluation for flexion of the leg limited to 30 and 15 
degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2006).  Normal leg flexion is to 140 degrees.  
38 C.F.R. § 4.71, Plate II.  Here, the evidence shows flexion 
ranging from 80 to 140 degrees.  Accordingly, an increased 
evaluation is not warranted based on limitation of left knee 
flexion.

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  The objective medical evidence of record does 
not demonstrate dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2006).  In addition, 
there is no evidence of left knee ankylosis, impairment of 
the tibia or fibula, or genu recurvatum.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5262, 5263 (2006).  Moreover, 
Diagnostic Code 5259 for removal of semilunar cartilage only 
provides for a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (2006).  Prior to April 19, 2004, the 
objective medical evidence of record did not demonstrate left 
knee instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
The evidence showed stable knee ligaments and negative 
McMurray's test.  Accordingly, an increased evaluation for 
left knee arthritis is not warranted.  

After April 19, 2004, however, the veteran is assigned a 
separate evaluation for left knee laxity.  See VAOPGCPREC 23-
97, 62 Fed. Reg. 63604 (1997) (holding that separate 
evaluations may be awarded for knee arthritis and 
instability).  The veteran's 10 percent evaluation 
contemplates slight left knee lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Moderate and severe 
instability are assigned 20 and 30 percent ratings, 
respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Here, the evidence of record shows mild valgus laxity and 
lateral collateral ligament laxity and medial collateral 
ligament laxity.  The veteran reported some left knee give-
way and falls.  But the evidence shows occasional use of a 
knee brace, no use of a cane or crutch, a mildly antalgic 
gait, no loss of balance or difficulty in turning corners, 
and no clicking, locking, or crepitus.  This evidence more 
closely approximates slight instability, and not moderate or 
severe instability.  Accordingly, an increased evaluation is 
not warranted for left knee laxity.

The Board has also considered whether there is any additional 
functional loss not contemplated in the current ratings for 
left knee arthritis and laxity.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2006); see also DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  Factors involved in evaluating and rating 
disabilities of the joints include: weakness; fatigability; 
lack of coordination; restricted or excess movement of the 
joint; or, pain on movement. 38 C.F.R. § 4.45 (2006).  The 
veteran consistently reported left knee pain and the use of 
prescription pain medication which alleviated the pain and 
consistently denied dislocations, subluxations, clicking, and 
locking.  In October 2002, the veteran denied give-way and 
did not use crutches, braces, or a cane.  In 2003 and 2004, 
the veteran complained of instability, give-way, and falls.  
In a February 2006 lay statement, a friend of the veteran's 
of 21 years stated that he and the veteran could no longer 
fish or golf due to the veteran's deteriorating condition.  
In September 2006 the veteran reported weakness, stiffness, 
occasional swelling, and a feeling of instability.  He 
reported that he fell the prior year because his left knee 
locked up, that he had flare-ups after walking 50 feet, and 
occasionally used a knee brace.  The veteran stated that pain 
medication provided adequate relief, but that he owned a bar 
and could only work about 3 hours per day, had to walk up 
stairs one stair at a time, required a walking stick when 
walking in the woods, gave up hunting, and eventually gave up 
golfing.  

The objective medical evidence of record consistently showed 
no left knee edema, effusion, or crepitation.  In 2002, there 
was generalized tenderness to palpation, stable knee 
ligaments, and negative McMurray's test.  In 2004, the 
evidence showed some difficulty with ambulation, tenderness 
along the medial joint line, mild effusion, mild valgus 
laxity, and positive patellar grind, but good hamstrings and 
quadriceps strength.  In 2006, there was no popping, 
significant loss of balance, or problems turning corners, but 
there was left knee ligament laxity, and positive McMurray's 
test.  Recently, it was noted that the repetition caused 
fatigue, but no other complaints, and did not produce "the 
[Deluca] criteria."  Accordingly, although the veteran 
reported instability, give-way, and falls, such instability 
is reflected in the veteran's current separate evaluation for 
knee instability.  In addition, the record does not show that 
repetition caused further limitation of knee motion and the 
veteran denied dislocations or subluxations.  Moreover, the 
veteran demonstrated good strength and only occasional use of 
a knee brace, and no use of crutches or a cane.  Although the 
veteran reported limitations on recreational and work 
activities, such limitations are already reflected within the 
two current evaluations.  The Board finds that there is no 
additional functional loss not contemplated in the ratings 
and that increased evaluations on this basis are not 
warranted.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluations in this case are not 
inadequate.  Ratings in excess of 10 percent are provided for 
certain manifestations of the left knee disorders but the 
medical evidence reflects that those manifestations are not 
present in this case.  Moreover, the Board finds no evidence 
of an exceptional disability picture.  The veteran has not 
required frequent hospitalization and marked interference of 
employment has not been shown due to left knee disorder.  
Accordingly, the veteran is not prejudiced by the RO's 
failure to refer this appeal for consideration under this 
section.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 10 percent for left knee 
arthritis is denied.

An initial evaluation in excess of 10 percent for left knee 
laxity is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


